
	

113 S197 IS: Natomas Basin Flood Protection Improvements Act of 2013
U.S. Senate
2013-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 197
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize improvements to flood damage reduction
		  facilities adjacent to the American and Sacramento Rivers near Sacramento,
		  California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Natomas Basin Flood Protection
			 Improvements Act of 2013.
		2.Project Modification,
			 American and Sacramento Rivers, CaliforniaThe project for flood damage reduction,
			 American and Sacramento Rivers, California, authorized by section 101(a)(1) of
			 the Water Resources Development Act of 1996 (Public Law 104–303; 110 Stat.
			 3662; 113 Stat. 319; 117 Stat. 1839; 121 Stat. 1947), is modified to authorize
			 the Secretary of the Army, acting through the Chief of Engineers, to construct
			 improvements to flood damage reduction facilities adjacent to the American and
			 Sacramento Rivers in the vicinity of Sacramento, California, substantially in
			 accordance with the report of the Chief of Engineers entitled American
			 River Watershed (Common Features) Project, Natomas Basin, Sacramento and Sutter
			 Counties, California, and dated December 30, 2010, at an estimated
			 total cost of $1,389,500,000, with an estimated Federal cost of $921,200,000
			 and an estimated non-Federal cost of $468,300,000.
		
